Citation Nr: 0739807	
Decision Date: 12/18/07    Archive Date: 12/26/07	

DOCKET NO.  05-35 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbar degenerative 
disc disease, central canal stenosis, herniated nucleus 
pulposus at L5 - S1 and left lower extremity radiculopathy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1968 to November 1970, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.

In August 2007, a hearing was held before the undersigned 
Veterans Law Judge, pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  


FINDINGS OF FACT

1.  A January 2003 rating decision denied service connection 
for lumbar disc disease with spinal stenosis, herniated 
nucleus pulposus and left lower extremity radiculopathy.  The 
veteran did not appeal.

2.  The evidence associated with the claims file subsequent 
to the January 2003 rating decision relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of the evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's January 2003 rating decision, which denied 
service connection for lumbar degenerative disc disease with 
spinal stenosis, herniated nucleus pulposus, and left lower 
extremity radiculopathy, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received after the RO's January 2003 rating 
decision is new and material, and the claim for service 
connection for lumbar degenerative disc disease with central 
canal stenosis, herniated nucleus pulposus at L5 - S1 and 
left lower extremity radiculopathy is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  While the RO did provide notice to 
the veteran that would be sufficient were his claim an 
original claim being decided on the merits, since the claim 
before the Board involves a determination of whether new and 
material evidence has been submitted to reopen a previously 
denied claim for service connection for a lumbar spine 
disorder, the United States Court of Appeals for Veterans 
Claims (Court) has specified that a more detailed notice is 
required in such situations.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  That notice was not provided to the veteran.  
However, in view of the favorable decision by the Board with 
respect to whether new and material evidence has been 
submitted, the veteran is not prejudice by the failure to 
provide him that more detailed notice.  Furthermore, at this 
point in the appellate process, no further assistance need be 
provided to the veteran since, as indicated above, the Board 
has found that the veteran has submitted new and material 
evidence to reopen the previously denied claim.

The veteran's claim for service connection for a lumbar spine 
disorder was previously considered and denied by the RO in a 
rating decision dated in January 2003.  In denying service 
connection, the RO indicated that while the medical evidence 
indicated that the veteran currently had a back disorder with 
radiculopathy, service medical records contained no 
notations, treatment or diagnosis for that condition.  As 
such, the RO denied service connection as the evidence of 
record failed to indicate the existence of a current 
disability that can be attributed to an injury or disease 
that was incurred in or aggravated by active service.  The 
veteran was notified of that determination and of his 
appellate rights by way of a letter from the RO to him dated 
in January 2003, but did not initiate an appeal.  As such, 
the RO's January 2003 rating decision represents a final 
decision.

The veteran subsequently requested that his claim for service 
connection for a lumbar spine disorder be reopened.  As a 
general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to 
a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  When a veteran seeks to reopen a final decision, 
the first inquiry is whether the evidence presented or 
secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.

The evidence associated with the claims file subsequent to 
the January 2003 rating decision consists of statements and 
testimony from the veteran, lay statements and private and VA 
medical records.  Most of this evidence is new, in that it 
was not previously physically of record, and much is 
cumulative of evidence previously of record.  However, the 
Board finds that the August 2004 statement from Gregory M. 
Lower, D.O. is both new and material and sufficient to reopen 
a previously denied claim.

In this regard, the August 2004 statement from Dr. Lower 
contains an opinion that relates the veteran's currently 
diagnosed back disorder to service and the accident the 
veteran reportedly sustained during service.  While the Board 
acknowledges that there was an earlier August 2002 statement 
from Dr. Lower that suggested a relationship between the 
veteran's service accident and the currently diagnosed back 
disorder, that statement did not actually offer an opinion 
that the veteran's currently diagnosed back disorder was due 
to his service injury, but rather was "consistent" with that 
history and the clinical findings.  The current statement on 
the other hand is unequivocal in stating that within a 
reasonable degree of medical probability it is just as likely 
as not that the veteran's progression of his intervertebral 
disc disease with left lower extremity radiculopathy is 
related to his tour of duty and the associated accident.  
Noteworthy in this opinion is the fact that Dr. Lower 
specifically stated that he had been provided service medical 
records, including a service medical record dated June 19, 
1970, that documented a motor vehicle accident.  

While the RO has discounted this opinion based on the fact 
that the veteran's original service medical records do not 
contain a record of that date, the Board must assume the 
credibility of the statements submitted and assume that such 
a record was reviewed in reaching the medical opinion 
proffered.  And while the existence of such a record is 
clearly pertinent and relevant to the veteran's claim and 
potentially probative, the Board does not believe that Dr. 
Lower's opinion can be rejected without, at a minimum, asking 
either the veteran or Dr. Lower to provide a copy of the 
service medical record dated June 19, 1970, that documented 
the motor vehicle accident that apparently involved the low 
back since X-rays were reportedly taken at that time.  

Therefore, the Board finds that new and material evidence has 
been submitted that is sufficient to reopen the previously 
denied claim, and to this extent, the veteran's appeal is 
granted.  However, in view of the possibility that an 
additional service medical record pertaining to the veteran 
is reportedly available, the Board finds that further 
development is necessary prior to final appellate review 
which will be set forth below.  The Board also is of the 
opinion that the veteran should be afforded a VA examination 
in order to obtain an opinion as to the etiology of the 
veteran's lumbar spine disorder based on a review of all 
medical records associated with the claims file, since it is 
not clear that Dr. Lower had the benefit of a review of all 
such records.  In addition, the Board observes that in a July 
2000 VA outpatient treatment record the veteran reported that 
after he had hurt his back the previous week he saw a 
chiropractor.  However, records of that treatment, as well as 
any other treatment the veteran received for his back between 
the date of his separation in November 1970 and that July 
2000 treatment are not associateded with the claims file and 
should be obtained.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for lumbar degenerative disc disease 
with central canal stenosis, herniated nucleus pulposus, at 
L5 - S1 and left lower extremity radiculopathy is reopened, 
and to this extent only, the appeal is granted.


REMAND

While Dr. Lower's August 2004 opinion was sufficient to 
reopen the previously denied claim, the Board finds that that 
opinion expressed as to the relationship of the veteran's 
lumbar spine disorder and service is clearly based on a 
service medical record presented to him by the veteran dated 
June 19, 1970.  The RO has indicated that a record of such a 
date is not associated with the claims file.  The Board is of 
the opinion that the veteran, and if necessary, Dr. Lower, 
should be contacted to obtain a copy of the service medical 
record dated June 19, 1970.  That record is clearly relevant 
to the veteran's claim and should be available for the VA 
examiner to review in connection with the examination the 
Board is requesting.  

The record also reflects that in July 2000 the veteran 
reported that he had received chiropractic treatment 
following the onset of low back symptomatology.  Records of 
that treatment, as well as any other treatment the veteran 
may have received between the time of his separation from 
service in November 1970 and the date of that treatment 
record in July 2000 should be obtained in order to ensure a 
complete record for review.

Lastly, under the facts and circumstances of this case, the 
Board is of the opinion that the veteran should be afforded a 
VA examination to ascertain the nature and etiology of his 
currently diagnosed low back disorder.  Such an examination 
is indicated because it is not clear what records Dr. Lower 
reviewed in rendering his August 2004 opinion, with the 
exception of a service medical record dated June 19, 1970, 
and a VA examination would permit an opinion based on a 
review of all medical records associated with the veteran's 
claims file.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he provide a copy of the 
service medical record dated June 19, 
1970, that he had previously provided to 
Dr. Lower and is referenced in Dr. 
Lower's August 2004 medical record.  If 
necessary, the veteran should provide an 
authorization to permit Dr. Lower to 
provide a copy of that service medical 
record, if still in his possession.

2.  The veteran should be requested to 
provide the names, dates and locations of 
all treatment he received for his lumbar 
spine between his separation in November 
1970 and the date of chiropractic 
treatment referred to in a July 2000 VA 
outpatient treatment record.  After 
obtaining the necessary authorization, 
the RO/AMC should obtain and associate 
those records with the claims file.  

3.  The veteran should be afforded an 
examination of his lumbar spine.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the service 
medical records, including a record dated 
June 1, 1970, and a service medical 
record dated June 19, 1970 reportedly 
reviewed by Dr. Lower in reaching his 
August 2004 decision, if available.  

After reviewing all records associated 
with the claims file, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's currently diagnosed 
low back disorder had its onset during 
active service or is related to any in-
service disease or injury, including the 
June 1970 accident.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


